Title: To Thomas Jefferson from John Stuart, 11 April 1796
From: Stuart, John
To: Jefferson, Thomas


                    
                        Sir
                        Greenbrier County 11th. April 1796.
                    
                    Being informed you have retired from public Business and returned to your former Residence in Albemarle, and observing by your Notes your very curious desire for Examining into the antiquitys of our Country, I thought the Bones of a Tremendious animal of the Clawed kind lately found in a Cave by some Saltpetre manufacturers about five miles from my House might afford you some amusement, have therefore procured you such as were saved, (for before I was informed of them they were chiefly lossed). I donot remember to have seen any account in the History of our Country, or any other of such an animal which probabelly was of the Lion kind; I am induced to think so from a perfect figure of that animal carved upon a rock near the confluence of the Great Kenawha, which appears might been done many Centurys ago. The Claw I send must have been one of the Shortest for the man who owns the cave asures me he had one of the same kind that measured precisely eight Inches in Length. Other Bones of Human Creatures have been found here in Caves of a surpriseing size and uncommon kind some years ago, I should been happy to had it my power to have sent to you with these, but none are now to be got, if these should be worthy your observation it would give me much pleasure to hear Conjectures. And shall be Happy at all Times to communicate any thing from here you might desire to Know. And remain with very great respect Your Most Obe. Humbl. Servt.
                    
                        John Stuart
                    
                